IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BUTTE DIVISION

SAUNDERS OUTDOOR
ADVERTISING, INC.,

No. CV-19-26-BU-SEH
Plaintiff/Counter Defendant,

vs. ORDER

ASPEN MANAGEMENT, LLC, and
BUTANA SAND AND GRAVEL,
LLC,

Defendants/Aspen Management,
LLC Counter Plaintiff.

ASPEN MANAGEMENT, LLC,

 

Third-Party Plaintiff,
vs.
SUMMIT VALLEY TITLE

COMPANY, a Montana Domestic
Profit Corporation,

Third-Party Defendant.

 

 

Defendant Butana Sand and Gravel, LLC (“Butana”) has filed three

preliminary pretrial statements.' Each has failed to comply with the requirements

of the Court’s Orders.”

 

' See Docs. 59, 92, and 116.
2 See Docs. 32, 67, and 100.
ORDERED:
1. Butana will be accorded one more opportunity to file a revised

preliminary pretrial statement, which shall fully comply with all requirements of
Fed. R. Civ. P. 26(a)(1)(A)(i), (ii) and (iii) and L.R. 16.2(b)(1) and shall include:

(i) the name and, if known, the address and
telephone number of each individual likely to have
discoverable information—along with the subjects of that
information-that the disclosing party may use to support
its claims or defenses . . .;

(ii) a copy—or a description by category and
location—of all documents, electronically stored
information, and tangible things that the disclosing party
has in its possession, custody, or control and may use to
support its claims or defenses . . .;

(iii) a computation of each category of damages
claimed [and of the damages claimed in each category]
by the disclosing party [together with a statement of
availability] ... for inspection and copying .. . [of]
documents or other evidentiary material .. . on which
each computation is based, including materials bearing
on the nature and extent of injuries suffered ... .

Fed. R. Civ. P. 26(a)(1)(A)(i), (ii) and (iii).

2.  Butana’s revised preliminary pretrial statement shall be filed on or
before April 17, 2020.
HT]
f/f
3.  Butana’s failure to comply with the terms and conditions of this Order

will result in the imposition of bo

DATED this 5 ‘day of April, 2020.

 

Mam 43 fa

SAM E. HADDON
United States District Court
